Title: From George Washington to Brigadier General William Maxwell, 19 September 1778
From: Washington, George
To: Maxwell, William


          
            Sir.
            West point 19th Septr 1778
          
          I received your favor of the 17th Inst. yesterday evening.
          No certain conclusions can be drawn of the enemy’s designs on the Jersey from the fitting up of their flat bottomed boats. If part of them are going to the West Indies they will want them there. It will not therefore be altogether advisable on the present appearance of things to call out the militia—But in order to guard against the worst I would recommend the fixing on proper positions for beacons to be fired in case of their landing, upon which the militia should immediately assemble at a given point to co-operate with your troops, according as circumstances may require.
          As to the information you want respecting the enemys naval force at Halifax &c. I cannot now give you any assistance. I am Sir with <illegible> respect your Obt & very hble Servt.
        